Citation Nr: 1012002	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for hypertension.  
In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The Veteran was granted 60 days from the date of the hearing 
to submit additional evidence but did not submit anything.

The issues of entitlement to service connection for elevated 
cholesterol, psychiatric disorders including anxiety, 
depression, and nightmares, lowered thyroid function, and 
weight loss, all secondary to diabetes mellitus type II, 
service connection for posttraumatic stress disorder, and 
entitlement to an increased rating for erectile dysfunction 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension 
secondary to diabetes mellitus type II.  Service connection 
on a secondary basis can be granted based on a direct 
connection, i.e., the claimed disability is proximately due 
to or the result of the service-connected disability.  See 
38 C.F.R. § 3.310(a).  Secondary service connection also can 
be granted based on aggravation.  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The Veteran underwent a VA examination in October 2007 to 
determine the etiology of his hypertension.  The examiner 
noted the history of blood pressure readings since 2003 and 
also noted that the Veteran had no known complications of 
hypertension including history of stroke, coronary artery 
disease, or peripheral vascular disease.  The examiner also 
found that in the absence of significant nephropathy/ renal 
insufficiency, the diabetes was less likely as not to be the 
cause of the hypertension.  The examination report, however, 
did not address the issue of whether the Veteran's service-
connected diabetes mellitus aggravated the hypertension 
beyond the natural progress of the disease.

As the issue of aggravation was not addressed, the October 
2007 examination is insufficient and another examination 
should be provided before this claim can be decided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether it is at 
least as likely as not (i.e., 50 percent 
chance or greater) that the Veteran's 
service connected diabetes mellitus type 
II aggravated the Veteran's hypertension.  
In determining whether or not there was 
aggravation, the relevant matter to 
discuss is whether there was any increase 
in severity of hypertension that is 
proximately due to or the result of the 
diabetes mellitus type II, and not due to 
the natural progress of the hypertension.  
The examiner should look at the baseline 
level of severity of the hypertension 
established by medical evidence created 
before the onset of aggravation, or the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the medical evidence establishing the 
current level of severity of the 
hypertension.

The examiner should review the October 
2007 VA examination report and the rest of 
the claims file in conjunction with the 
examination.  A rationale for all opinions 
must be provided.

2.  Thereafter, any additional development 
deemed necessary should be accomplished.  
If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



